DETAILED ACTION
This office action is in response to applicant’s amendments filed on 11/09/2021.
Currently claims 22-23 and 39-43 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is amended as follows – On page 5, line 17, the following ‘typo’ is corrected.
Claim 1 (currently amended) – “A method of making …..forming a ferroelectric precursor layer of an extra ‘u’ before ‘the’ is striked out.
Allowable Subject Matter
In light of applicant’s amendments filed on 11/09/2021 and associated persuasive arguments,
Claims 22-23 and 39-43 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 22 is allowable because the closest prior art US Patent Pub # US 2004/0036111 A1 to Nishikawa teaches, a method of making a semiconductor ferroelectric memory transistor (1; Fig. 1; [0035]; i.e. semiconductor device) comprising a semiconductor substrate (11; Fig. 

    PNG
    media_image1.png
    449
    390
    media_image1.png
    Greyscale

an insulator (151; gate insulating film; Fig. 1; [0037]), a ferroelectric (154; Fig. 1; [0037]; i.e. ferroelectric film), and a metal (156; Fig. 1; [0037]; i.e. gate electrode) which are layered in this order on the semiconductor substrate (11), 
the ferroelectric layer4Docket No. 8247-0044 (154) Appln. No. 16/870,308comprising a bismuth perovskite ferroelectric (Bi4Ti3O12 or SrBi2Ta2O9) ([0039]), 
the method comprising: 
sequentially forming the insulator (151) on the semiconductor substrate (11) having the source region (12) and the drain region (13) (Fig. 1; [0035]), 
forming a ferroelectric precursor layer (154; Fig. 1; [0037]; i.e. ferroelectric film) of a bismuth perovskite ferroelectric composed of strontium, bismuth, tantalum and oxygen, composed of calcium, strontium, bismuth, tantalum and oxygen, composed of strontium, bismuth, 2Ta2O9; [0039]); 3Docket No. 8075-1190-1 Application No. 16/870,308 
forming a metal layer (156) on the ferroelectric precursor layer (154, including intervening layer second intermediate insulator film 155; Fig. 1; [0037]) composing of a metal selected from the group consisting of Ir, Pt and an alloy of Ir and Pt (Nishikawa teaches Pt and Ir; [0040]) by which a stack of the metal, the ferroelectric precursor, the insulator, and the semiconductor substrate is sequentially formed (Fig. 1; [0036]); and 
Nishikawa further teaches, wherein when the metal is Pt, annealing for ferroelectric crystallization is performed in a mixed gas comprises a volume proportion of oxygen to nitrogen that is greater than 0.0007 and at most 0.01 ([0063]);
Note: Since the limitation requires any one of the metals or metal alloys of Ir, Pt and Ir-Pt alloy, the examiner would consider platinum (Pt) as metal and would further consider that the volume proportion of oxygen to nitrogen when metal is Ir or Ir-Pt alloy is taught by the prior art Nishikawa. Nishikawa teaches when platinum (Pt) is used as the metal electrode, the concentration of nitrogen is preferably not lower than 80%, and more preferably 100%. Considering the volume proportion of nitrogen and oxygen would closely match the concentration of nitrogen and oxygen, the range of 80% to 100% of nitrogen in nitrogen-oxygen mixture translates to volume proportion of oxygen to nitrogen of 0.25 and zero. This volume proportion of oxygen to nitrogen of zero and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Furthermore, US Patent Pub # US 2003/0051324 A1 to Inomata teaches, the ferroelectric layer having a thickness of more than 59 nm and less than 150 nm ([0011]); Inomata teaches that the thickness of ferroelectric layer is between 100 nm and 300 nm which overlaps the claimed range of more than 59 nm and less than 150 nm. In MPEP 2144.05 (I), it is stated that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
However, neither Nishikawa nor any cited prior art, appear to explicitly disclose, in context, the insulator having an electron affinity smaller than an electron affinity of the ferroelectric, 
the insulator having an ionization potential larger than an ionization potential of the ferroelectric; 
the semiconductor ferroelectric memory transistor having a characteristic that a memory window of a hysteresis curve drawn by a drain current and a gate voltage is 0.40 V or more when the gate voltage is swept in reciprocation and a sweep amplitude of the gate voltage is not more than 3.30 V, 
performing an annealing of the stack by which the ferroelectric precursor layer is changed to the bismuth layer perovskite ferroelectric and an electrically insulating interfacial layer is grown between the semiconductor substrate and the insulator, 
wherein the annealing is performed in a mixed gas of nitrogen and oxygen with the mixed gas comprising predominantly nitrogen to limit growth of the electrically insulating interfacial layer to a thickness of less than 3.4 nm, 
Specifically, the aforementioned ‘the insulator having an electron affinity smaller than an electron affinity of the ferroelectric, the insulator having an ionization potential larger than an ionization potential of the ferroelectric; the semiconductor ferroelectric memory transistor having a characteristic that a memory window of a hysteresis curve drawn by a drain current and ,’ is material to the inventive concept of the application at hand to achieve a FeFET having a ferroelectric layer whose film thickness is made very small without impairing the data retention property or the data rewrite withstand property and using a writing voltage whose absolute value is not more than 3.3 volts.
Dependent claims 23 and 39-43 depend, directly or indirectly, on allowable independent claim 22. Therefore, claims 23 and 39-43 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/09/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812